              Case 8:20-bk-03608-CPM       Doc 179     Filed 06/23/20    Page 1 of 64




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov

In re:                                               Chapter 11

CFRA Holdings, LLC,                                  8:20-bk-03608-CPM

                                                     Jointly administered with:

CFRA, LLC,                                           8:20-bk-03609-CPM
CFRA Tri-Cities, LLC,                                8:20-bk-03610-CPM

      Debtors.
_______________________________________/

     OBJECTION OF SMARTVISION CONSTRUCTION, LLC TO DEBTORS’
 NOTICE OF ASSUMPTION, ASSIGNMENT AND CURE AMOUNT WITH RESPECT
 TO EXECUTORY CONTRACTS AND UNEXPIRED LEASES OF DEBTORS (DE 145)


         Smartvision Construction, LLC (“Smartvision”), by and through their attorneys, the

Iurillo Law Group, P.A., hereby submits its objection to the Debtor’s Notice of Assumption,

Assignment and Cure Amount with Respect to Executory Contracts and Unexpired Leases of

Debtors (the “Assumption/Cure Notice”, DE 145) filed by CFRA Holdings, LLC and its debtor

affiliates CFRA, LLC and CFRA Tri-Cities, LLC (collectively, the “Debtors”) in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”). In support of this Objection, Smartvision

respectfully states as follows:

         1.      On May 6, 2020, (the Petition Date”), the Debtors filed their voluntary petitions

for relief under chapter 11 of title 11 of the Bankruptcy Code. The Debtor’s cases are jointly

administered under case no 8:20-bk-03608-CPM.

         2.      Smartvision is a construction company that specializes in renovating IHOP

restaurants in conformity with the standard plans, specifications and strict time completion
             Case 8:20-bk-03608-CPM        Doc 179     Filed 06/23/20    Page 2 of 64




requirements specified by IHOP Restaurants LLC, IHOP Franchisor LLC, IHOP Leasing LLC

and/or IHOP Properties, Inc. (collectively, “IHOP”) pursuant to its standard franchise agreement.

        3.      Smartvision furnished labor, materials, equipment and related services necessary

to perform interior construction and renovations in three IHOP restaurants that are owned and

operated by the Debtors at the following locations, for which the following amounts remain due

and unpaid:

                   a.   747 E. Rochambeau Drive, Williamsburg, VA 23185, (IHOP Store 2027)

                        - Amount Due: $72,025.00

                   b. 1540 General Booth Blvd., Virginia Beach, VA 23454 (IHOP Store 585) –

                        Amount Due: $80,950.00, and

                   c. 3214 Peoples Street, Johnson City, TN 37604 (IHOP Store 4440) –

                        Amount Due: $92,350.00.

Copies of the Construction Contracts are attached as Exhibits “1” through “3”.       Each of the

Construction Contracts included provisions that obligated Smartvision 1) to conduct renovations

in accordance with IHOP’s plans and specifications, and 2) to complete work pursuant to a

construction schedule resulting in substantial completion of the project(s) in substantially less

than the 30 day maximum provided under IHOP’s standard franchise agreement(s).               With

regards to its work on each of the Renovated Properties, Smartvision timely completed all work

in full compliance with its contractual obligations.

        4.      With regards to each of the Renovated Properties, Smartvision asserts perfected

mechanic’s liens on each of the Renovated Properties that attach to and encumber, among other

things, 1) the Debtors’ interests in any and all leasehold and/or sub-leasehold interest(s) in the

Renovated Properties, as well as the Debtors’ interests in any and all franchise agreements




                                                 2
             Case 8:20-bk-03608-CPM         Doc 179      Filed 06/23/20     Page 3 of 64




between the Debtors and IHOP relating to the Renovated Properties. Smartvision’s liens as

described above are referred to collectively as the “Mechanic’s Liens”, and the Debtors’ assets

attached and encumbered by the Mechanic’s Liens are referred to collectively, the “Mechanic’s

Lien Collateral”).

        5.      With regards to IHOP Stores 2027 and 585 (which are located in Virginia), under

Virginia law, a mechanic’s lien is an “inchoate” lien that exists from the time that work or

material is provided or supplied to the property, and the filing of the lien constitutes perfection of

that inchoate lien that relates back to the time of performance, i.e. the lien attaches when the

work, subject to being perfected by proper filing. Leesburg Bldg. Partners, LLC v. Mike Berger,

Inc. 2018 Va.Cir. LEXIS 2476, citing Hadrup v. Sale, 201 Va. 421, 424-25 (1959); Richard

Talbott, Inc. v. Swango, 18 Va.Cir. 5, 5-6 (Cir. Ct. 1988); Harrison & Bates, Inc. v. Featherstone

Assocs., Ltd. Pshp., 253 Va. 364 (1997).

        6.      With regards to IHOP Store 2027, Smartvision commenced work on or about

March 1, 2020 and completed work on or about March 5, 2020. With regards to IHOP Store 585,

Smartvision commenced work on or about February 16, 2020 and completed work on or about

February 21, 2020. Accordingly, Smartvision’s mechanics liens with regards to these properties

attached prior to the Petition Date, and were perfected pursuant to the Memoranda of Mechanics

liens that were recorded on May 26, 2020 (IHOP Store 585) and June 4, 2020 (IHOP Store 2027),

respectively, copies of which are attached as Exhibits “4” and “5”, respectively.

        7.      With regards to IHOP Store 4440 (which is located in Tennessee), Tennessee

Code §66-11-104(a) provides: “The lien provided by this chapter shall attach and take effect

from the time of the visible commencement of operations, excluding, however, demolition,

surveying, excavating, clearing, filling or grading, placement of sewer or drainage lines, or other




                                                  3
                Case 8:20-bk-03608-CPM             Doc 179    Filed 06/23/20   Page 4 of 64




utility lines or work preparatory therefor, erection of temporary security fencing and the delivery

of materials therefor.” Smartvision commenced work on IHOP Store on or about March 17, 2020

and completed work on or about March 23, 2020. Accordingly, Smartvision’s mechanics lien

attached prior to the Petition Date and was perfected pursuant to the Notice of Lien that was sent

to the Debtors on or about April 24, 2020 and was recorded on May 22, 2020, copies of which are

attached as Exhibit “6”.

           8.      On June 6, 2020, the Court entered its Order Approving Bidding Procedures,

Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof (the

“Bidding Procedures Order”, DE 134) pursuant to which the Court approved various bidding and

sale procedures associated with the prospective sale of the Debtors’ assets, as well as certain

procedures for the assumption and assignment of executory contracts and unexpired leases of the

Debtors.

           9.      Among the procedures approved pursuant to the Bidding Procedures Order are the

following:

                  a. Paragraph 7 of the Bidding Procedures provides as follows:

                      “In connection with this process, IHOP will (i) offer 20 year
                      franchise agreements, in the form currently used by IHOP, to
                      potential buyers that are satisfactory to IHOP in accordance with
                      IHOP’s right of consent to assignee in pursuant to the terms of the
                      Franchise Agreements, in lieu of selling, transferring, or assuming
                      and assigning the Debtors’ prior Franchise Agreements or
                      franchise rights and (ii) execute said new agreements with the
                      approved buyers, with any prior IHOP franchise agreements with
                      the Debtors deemed terminated.” 1


                  b. Paragraph 3(g) of the Addendum provides as follows:




1
    Bidding Procedures, Exhibit “1”, DE 134, Page 26 of 52.


                                                          4
              Case 8:20-bk-03608-CPM                Doc 179   Filed 06/23/20   Page 5 of 64




                     “Cure costs of all real and personal property leases, other than the
                     IHOP Leases, shall be quantified by the Debtors via Court Order
                     and satisfied by purchaser(s) at closing(s).”2

                 c. Paragraph 4(b) of the Addendum provides as follows:

                     “Second, to IHOP in the amount of $1,394,000 from the proceeds
                     of sale for each Restaurant, inclusive of $1,234,000 as cure for
                     outstanding pre-petition and post-petition rent under the IHOP
                     Leases through June 30, 2020, and $160,000 in real property taxes
                     due under the IHOP subleases through June 30, 2020.”3


           10.     On June 11, 2020, the Debtors filed the Assumption/Cure Notice. Attached as

Exhibit A to the Assumption/Cure Notice (the “Assumption/Cure Exhibit”) is an exhibit that

indicates that the Debtors intend to assume a lease with regards to IHOP Store 2027, and

disclosing a cure amount of $46,305.00 as the amount to be cured by the Debtors in association

with the assumption and assignment of said lease. The Assumption/Cure Exhibit does not list any

executory contracts to be assumed and assigned and no cure costs to be paid to Smartvision with

regards to IHOP Store 2027.            Furthermore, the Assumption/Cure Exhibit does not list any

executory contracts or unexpired leases to be assumed and assigned with regards to IHOP Stores

585 or 4440 and does not list any cure costs to be paid to Smartvision with regards to those

properties.

           11.     Accordingly, neither the Assumption/Cure Notice nor any other pleading, notice

or order entered by the Court makes any provision for payment of Smartvision’s mechanics lien

claims as cure costs associated with the assumption and assignment of any of the applicable

franchise agreements and/or subleases relating to the Renovated Properties.




2
    Addendum, Exhibit “4”, DE 134, Page 47 of 52.
3
    Addendum, Exhibit “4”, DE 134, Page 47 of 52.


                                                        5
              Case 8:20-bk-03608-CPM              Doc 179       Filed 06/23/20   Page 6 of 64




           12.     Smartvision objects to the Assumption/Cure Notice, (as well as any and all other

applicable and related provisions of the Bidding Procedures Order and underlying Sale Motion

(DE 53), on the grounds that the 1) legal or equitable obligations arose on the part of the Debtors

under the terms of the subject IHOP franchise agreements, leases and/or subleases with regards to

the Renovated Properties in connection with the Construction Contracts, 2) the Debtor’s failure to

pay the amounts due under the Construction Contracts, combined with attachment of the

involuntary Mechanics Liens constitute one or more defaults under the applicable leases/subleases

and/or IHOP franchise agreements within the meaning of 11 U.S.C. §365(b)(1), 3) that those

defaults must be cured before the Debtors can assume and assign the Debtor’s interests in the

subject leases and/or franchise agreements and otherwise consummate the sale transaction

pursuant to the Bidding Procedures Order and the Sale.

           13.     Smartvision asserts that several provisions of the standard IHOP Franchise

Agreement and Sublease have been breached by the Debtors as result of the attachment of the

Mechanics Liens and the Debtor’s failure to satisfy or release those liens. For example, Section

12.02(h) of the standard IHOP Franchise Agreement provides that the following occurrence

constitutes a default and a breach of the agreement:

                     (i) If Franchisee is a party to a sublease with Franchisor or its
                     Leasing Affiliate, the attachment of an involuntary lien in the sum
                     of $10,000 or more upon any of the business assets or property of
                     Franchisee which lien is not removed, or for which Franchisee
                     does not post bond sufficient to satisfy such lien within 30 days
                     after notification of such lien.”4


Furthermore, Paragraph 3.2 of the standard IHOP sublease provides that the following

occurrence constitutes a default under the terms of the sublease:


4
    Standard Franchise Agreement, Exhibit “3”, DE 65-5, Page 18 of 33.


                                                         6
              Case 8:20-bk-03608-CPM            Doc 179    Filed 06/23/20    Page 7 of 64




                      3.2 Liens. If, at any time during the Term, the Premises becomes
                      subject to a lien for labor or materials furnished to Subtenant,
                      within twenty (20) days after Subtenant’s receipt of written notice
                      informing Subtenant of the lien, Subtenant shall cause the lien to
                      be bonded or discharged, and shall otherwise save Sublandlord and
                      Landlord on account thereof.5

           14.     With regard to IHOP 4440, Smartvision asserts that the pre-petition attachment of

its mechanics lien and the Debtors’ failure to timely remove the lien is a breach of Paragraph

12.02(h) of the Franchise Agreement, as well as a breach of Paragraph 3.2 of the Sublease.

           15.     With regard to IHOP 585, counsel to IHOP has confirmed to Smartvision that the

applicable Franchise Agreement does not contain Paragraph 12.02(h) or any equivalent

provision, but has confirmed that the applicable sublease contains Paragraph 3.2. Accordingly,

Smartvision asserts that the pre-petition attachment of its mechanics lien with regards to IHOP

585 and the Debtors’ failure to timely discharge the lien constitutes a breach of Paragraph 3.2 of

the sublease.

           16.     With regards to each of these breaches, Smartvision asserts that such breaches

constitute defaults within the meaning of 11 U.S.C. section 365(b)(1) which must be paid in full

as “cure costs” as a condition precedent to the assumption and assignment of the applicable

Franchise Agreement and Subleases and/or the entry of a final order approving the proposed sale

transaction. Furthermore, Smartvision objects to the Assumption/Cure Notice because it fails to

acknowledge or provide for the payment of Smartvision’s mechanics lien claims as “cure costs”

to be paid pursuant to the applicable bidding and sale procedures.

           17.     Section 365(b)(1)(A) of the Bankruptcy Code provides as follows:

                      “If there has been a default in an executory contract or unexpired
                      lease of the debtor, the trustee may not assume such contract or
                      lease unless, at the time of assumption of such contract or lease,


5
    Standard Sublease, DE 65-6, Page 5 of 12.


                                                     7
              Case 8:20-bk-03608-CPM          Doc 179     Filed 06/23/20    Page 8 of 64




                     the trustee …cures, or provides adequate assurance that the trustee
                     will promptly cure, such default…”


           18.     Section 365(b)(1)(B) also provides that the trustee must compensate “or provide

adequate assurance that the trustee will promptly compensate, a party other than the debtor to

such contract or lease, for any actual pecuniary loss to such party resulting from such default.”6

           19.     With regards to both IHOP 585 and IHOP 4440, counsel for IHOP has confirmed

to counsel for Smartvision that the applicable subleases for these locations contain the language

set forth in Paragraph 3.2 of the standard IHOP Sublease. With regards to each of these

locations, Smartvision has provided the Debtors with written notice of its liens, and the Debtors

have failed to cause the lien to be bonded or discharged within the 20-day period specified by

Paragraph 3.2. Furthermore, there is no provision in the Assumption/Cure Notice, the Bidding

Procedures Order or the Addendum providing for the payment of Smartvision’s Mechanics Lien

claims relating to IHOP 585 and IHOP 4440, notwithstanding the Debtors’ clear intention to

assume and assign the applicable subleases as part of the sale transaction. Accordingly,

Smartvision objects to the Assumption/Cure Notice and all related applicable provisions of the

Bidding Procedures Order and Sale Motion on the grounds that the Debtors have failed to

include or provide for payment of Smartvision’s claims in full as Cure Costs as required by

Section 365(b)(1)(A).

           20.     Furthermore, with regards to IHOP 4440, Smartvision objects to the

Assumption/Cure Notice, Bidding Procedures Order and Sale Motion on the grounds that the

attachment of the Mechanics Liens and the Debtors’ failure to satisfy is mechanics lien resulted

in a breach of Paragraph 12.02(h) of the Franchise Agreement which must be included as a Cure

Cost to be paid pursuant to Section 365(b)(1)(A) as a condition precedent to approval of any

6
    11 U.S.C. §365(b)(1)(B).


                                                    8
          Case 8:20-bk-03608-CPM            Doc 179     Filed 06/23/20      Page 9 of 64




proposed sale transaction involving this properties. With regards to that Mechanics Liens, the

liens are involuntary liens in excess of $10,000.00 which have not been bonded or released,

resulting in breaches of the Franchise Agreements that must be cured.

       21.     To the extent that the Debtors and/or any other parties in interest assert that cure

of the breach of Paragraph 12.02(h) are not required on grounds that 1) the applicable Franchise

Agreement is not being “assumed”, 2) that, instead, the Franchise Agreement is being

“terminated” and a new Franchise Agreement is being issued, and 3) therefore there is no

“assumption” of an unexpired contract requiring compliance with Section 365(b)(1)(A), such

proposed treatment of Smartvision’s claims is an impermissible circumvention of the clear

language and purpose of Section 365(b)(1), which provides for payment to creditors for cure of

breaches as a condition precedent to the ability of debtors to assume and assign executory

contracts and unexpired leases to third parties. The termination of these franchise agreements

and the issuance of new 20-year franchise agreements (agreements which would include the

same Paragraph 12.02(h) as part of the Debtor’s sale transaction would, for purposes of

compliance with Section 365(b)(1)(A), constitute a constructive assumption of the original

franchise agreement, and Smartvision asserts that the Debtors should not be absolved of the

obligation to cure the breaches of Paragraph 12.02(h) as a condition of sale.

       22.     Furthermore, Smartvision notes that, pursuant to Paragraph 3(g) of the

Addendum, the “cure costs” to be paid with regards to any non-IHOP lease are to be satisfied by

the purchaser(s) at closing, i.e. paid outside of the distribution scheme set forth in the Allocation

and Disbursement of Sale Proceeds provision set forth at Paragraph 4 of the Addendum. Since

Smartvision’s mechanics lien claims are also cure costs associated with real property leases,

Smartvision asserts that its Cure Costs associated with Stores 585 and 4440 should also be paid




                                                  9
          Case 8:20-bk-03608-CPM           Doc 179     Filed 06/23/20      Page 10 of 64




in full by the purchaser(s) at closing as a “Cure Cost” pursuant to Paragraph 3(g) of the

Addendum.

       23.     Furthermore, to the extent that the Debtors and/or any other parties in interest may

assert that any alleged senior lien priority of the Lenders nullifies the Debtor’s obligation to pay

the claims as cure costs pursuant to paragraph 3(g) of the Addendum, Smartvision asserts that

Section 365(b) makes no provision for allocation or determination of lien priority as a condition

precedent to the requirement for cure prior to assumption and assignment of a breached

executory contract or unexpired (sub)lease, and that its claims are cure costs that are

appropriately paid in full at closing pursuant to Paragraph 3(g) of the Addendum without regard

to any alleged senior liens.

       24.     Accordingly, irrespective of any senior lien position asserted by the Lenders,

Smartvision asserts that cure of the above-describe breaches and payment of its claims directly

by the purchasers pursuant to Paragraph 3(g) of the Addendum (and prior to the allocation of any

remaining sale proceeds to the various Tiers set forth in the Allocation at Paragraph 4 of the

Addendum) is necessary and appropriate according to Section 365(b) and the terms of the

Addendum.

       25.     Smartvision is presently listed in Tier 4 (Paragraph 4(d)) of the Addendum (DE

134, page 47 of 52). However, pursuant to the Addendum, sale proceeds are only applied to the

various Tiers of the Allocation specified in Paragraph 4 of the Addendum after separate direct

payments are first made by the buyers to certain specified creditors and claimants at sale closing,

including, but not limited to, 1) the payment of “Cure costs of all real and personal property

leases, other than the IHOP Leases”, which cure costs “shall be quantified by the Debtors via

Court Order and satisfied by purchasers at closing(s)” see Addendum at DE 135 Page 57 of 52,




                                                 10
             Case 8:20-bk-03608-CPM               Doc 179       Filed 06/23/20   Page 11 of 64




Paragraph 3(g), and 2) the payment of $2,450,000 to IHOP “on account of issuance of new

franchise agreements to the purchasers” as a “separate portion of the bid”.

           26.     Notwithstanding Smartvision’s designation as a Tier 4 participant in the

Allocation, it also asserts that the pre-petition attachment of its mechanics liens constitutes a

breach of applicable provisions of the Franchise Agreement(s) and sublease(s), and that it is

therefore entitled to payment of its claims by the purchaser(s) as a Cure Cost at closing(s) in

accordance with Paragraph 3(g) of the Addendum.

           27.     Finally, with regards to all three of the Renovated Properties, Smartvision asserts

that payment in full of the amounts claimed is necessary to avoid unjust enrichment to the buyers

due to the direct and significant enhancement to the value and marketability of the properties that

resulted from the labor, materials and improvements provided by Smartvision to the Debtors.

In addition to providing a direct enhancement to the value of the subject properties, the work

performed by Smartvision has allowed the Debtors to avoid potential events of default under

Paragraph 4.03(b) of the applicable Franchise Agreements, which provides that franchisees must,

at franchisee’s sole cost and expense, “refurbish, remodel and improve the Franchised Restaurant

in accordance with Franchisor’s then current standards”, with such renovations and

refurbishments to occur every 5 years, and with such refurbishment to be completed “within 30

days after commencing same.”7 The completion of the renovations performed by Smartvision

has allowed the Debtors to avoid events of default under paragraph 4.03(b) of the Franchise

Agreements, and payment of Smartvision’s claims as Cure Costs pursuant to Section

365(b)(1)(A) is therefore appropriate as an equitable remedy to avoid unjust enrichment to the

Debtors and the prospective purchasers as a result of Smartvision’s performance.



7
    Standard Franchise Agreement, Exhibit “3”, DE 65-4, Page 15 of 25.


                                                         11
          Case 8:20-bk-03608-CPM          Doc 179      Filed 06/23/20     Page 12 of 64




                                           Conclusion

       Smartvision’s mechanics liens timely and validly perfected under applicable state law,

and the attachment of its Mechanics Liens are breaches that must be cured as conditions

precedent to either the actual or constructive assumption and assignment of the applicable

franchise agreements and subleases pursuant to Section 365(b)(1)(A). Accordingly,

Smartvision’s objection to the Assumption/Cure Notice (as well as any and all other applicable

and related provisions of the Bidding Procedures Order and underlying Sale Motion (DE 53)

should be sustained because it fails to provide for payment of its mechanics lien claims in full.



Dated: June 23, 2020                          Respectfully submitted,

                                              IURILLO LAW GROUP, P.A.

                                              /s/ Kevin L. Hing
                                              Camille J. Iurillo, Esquire
                                              Fla. Bar No. 902225
                                              Kevin Hing, Esquire
                                              Fla. Bar No. 71976
                                              5628 Central Avenue
                                              St. Petersburg, FL 33707
                                              (727) 895-8050 telephone
                                              (727) 895-8057 facsimile
                                              ciurillo@iurillolaw.com
                                              khing@iurillolaw.com
                                              Attorneys for Creditor,
                                              Smartvision Construction, LLC




                                                12
         Case 8:20-bk-03608-CPM         Doc 179     Filed 06/23/20     Page 13 of 64




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served on this
23rd day of June, 2020, via electronic mail to all parties receiving notice via CM/ECF, including
Nathan A. Wheatley, Office of the United States Trustee, Timberlake Annex, Suite 1200, 501 E.
Polk Street, Tampa, FL 33602; Carmen D. Contreras-Martinez, Saul Ewing Arnstein & Lehr LLP,
701 Brickell Avenue, Suite 1700, Miami, FL 33131, Counsel for the Debtor; and via U.S. Mail to
the additional parties listed below.

CFRA Holdings, LLC
CFRA, LLC
CFRA Tri-Cities, LLC
1340 Hamlet Avenue
Clearwater, FL 33756




                                            /s/ Kevin L. Hing________________________
                                            Kevin L. Hing, Esquire
                                             Fla. Bar No. 0071976




                                              13
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 14 of 64




                     Exhibit 1
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 15 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 16 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 17 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 18 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 19 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 20 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 21 of 64




                                         Febr
                                            uar
                                              y25,2020
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 22 of 64




                     Exhibit 2
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 23 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 24 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 25 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 26 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 27 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 28 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 29 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 30 of 64




                     Exhibit 3
                    Case 8:20-bk-03608-CPM                         Doc 179                 Filed 06/23/20                  Page 31 of 64




CONSTRUCTION CONTRACT
This Contract (“Contract”) consists of this Construction Contract and the                 “Remodel” includes any conversion, brand addition, re-image or other
Construction Documents (as defined below).                                                actions that do not pertain to the ground-up construction of a new facility.

Contract Date:        ___02/27/2020___________________________                            2.       Contractor. Contractor shall supervise and direct the Work, using
                                                                                          its best skill and attention, and shall be solely responsible for all
Owner/Developer: ___CFRA. LLC___________________________                                  construction means, methods, techniques, sequences and procedures.
Address:          ___1340 Hamlet Ave ______________________                               Unless otherwise noted, Contractor shall be responsible for coordinating
City, State, Zip: ___Clearwater, FL 33756 ___________________                             all portions of the Work and shall provide and pay for all labor, materials,
                                                                                          equipment, tools, construction equipment and machinery, water, heat,
Construction                                                                              utilities, transportation and other facilities and services necessary for the
Manager:              ___Clifford Markee________________________                          proper execution of the Work. Contractor shall be responsible for the acts
                                                                                          and omissions of its employees and subcontractors, their agents and
Contractor:           ___Smartvision Construction, LLC ___________                        employees, and for all other persons performing any of the Work under
Address:              ___1155 E Isle of Palms Ave________________                         any agreement with, or otherwise on behalf of, Contractor.
City, State Zip:      ___Myrtle Beach, SC 29579________________
Telephone:            ___(843) 808-8004________________________                           3.     The Premises. The Restaurant shall be constructed/remodeled on
Fax                   _______________________________________                             the real property (the “Premises”) located as follows:
Vendor No.:           _______________________________________
                                                                                          Address: IHOP #4440 – 3214 Peoples Street __________________
Architect:            _______________________________________
Address:              _______________________________________                             City, State, Zip:        __ Johnson City, TN ____________________
City, State, Zip:     _______________________________________
                                                                                          4.     Contract Sum. For the proper performance of the Work,
                                                                                          Owner/Developer shall pay Contractor the contract sum (“Contract Sum”)
Site No. (unless Remodel): _____________________________________                          in accordance with the terms hereof. The Contract Sum includes, and
                                                                                          Contractor shall be responsible for, all federal, state and local taxes,
Facility No. (for Remodel): _____________________________________                         including excise taxes, sales and use taxes, and retailers’ occupational
                                                                                          taxes. The Contract Sum is: __One Hundred Eighty-Three Thousand,
Entity No. (for all projects): _____________________________________                      Eight Hundred Fifty and XX/100 Dollars_ ($183,850.00). The Contract
                                                                                          Sum does not include the purchase price and shipping cost of the items
In consideration of the promises set forth below, Owner/Developer and                     specifically identified as Owner/Developer-supplied in the Construction
Contractor agree as follows:                                                              Documents or Invitation to Bid Letter, but Contractor shall be responsible
                                                                                          for receiving unloading, inventorying, warehousing, protecting, assembling
1.     Contractor’s Work. Contractor shall construct or remodel on the                    and installing such items and all such costs are included in the Contract
Premises (as defined below) an __IHOP_________________ restaurant                         Price.
(the “Restaurant”) and other improvements in accordance with the, plans,
specifications and other documents listed below and as otherwise                          5.      Construction Schedule. Within five (5) days after award of the
described in this Contract (such construction being referred to herein as                 Contract, Contractor shall prepare and submit to Owner/Developer a
the “Work”), which documents are incorporated herein by this reference.                   construction schedule (the “Construction Schedule”) for the Work
These documents (hereinafter the “Construction Documents)” are                            indicating the starting and completion dates for the various stages of the
described as follows:                                                                     Work and the sequence of construction. The Construction Schedule shall
                                                                                          cover all activities, milestones and trades required for the execution of the
                          Prepared by:                Date:                               Work with scheduling and delivery dates for long lead time materials and
Invitation to Bid         Owner/Developer             ________ ______                     equipment. The Construction Schedule is subject to the approval of
                                                                                          Owner/Developer. Contractor shall maintain a copy of the Construction
Bid Proposal              Contractor                  ________ ______                     Schedule at the job site, updated weekly during the course of the Work;
Geotechnical Report                                   ________ ______                     provided, however, that the Substantial Completion date identified in the
Survey                                                ________ ______                     Construction Schedule may not be changed except pursuant to a written
                                                                                          Change Order executed by Contractor and Owner/Developer. Contractor
Other:                                                ________ ______
                                                                                          shall commence construction within five (5) calendar days after written
Site Plans                                            ________ ______                     notice to proceed from Owner/Developer. Construction shall begin on
Drawings                  Architect                   ________ ______                     __March 15, 2020__ (03/15/20) and Substantial Completion of the
                                                                                          Work shall be no later than __March 20, 2020__ (03/20/20). For
Specifications            Architect                   ________ ______
                                                                                          purposes of this Section 5, “Substantial Completion” shall be the earlier of
                                                                                          the date the Restaurant opens for business or the date a Certificate of
Contractor hereby acknowledges receipt of the Construction Documents                      Occupancy is issued. Contractor shall be responsible for obtaining the
in triplicate. Contractor shall initial one of such sets and deliver such                 Certificate of Occupancy. By executing this Contract, the Contractor
initialed set to Owner/Developer upon execution of this Contract.                         acknowledges and confirms that it can substantially complete the Work
                                                                                          within the number of calendar days indicated above.
Contractor is responsible to ensure that the Construction Documents are
complete and secure. Contractor will not release any of the contents of                   6.    Performance and Payment Bonds.                If requested by
the Construction Documents without Owner/Developer’s written approval.                    Owner/Developer, Contractor will provide Owner/Developer with payment
Contractor must notify Owner/Developer if there are any items missing                     and performance bonds in the full amount of the Contract Sum naming
from the Construction Documents.                                                          Contractor as obligor and Owner/Developer as obligee in such form as is
                                                                                          approved by Owner/Developer and with a surety company approved by
                                                                                          Owner/Developer. The cost of the premium shall be added to the



Construction Contract − Rev 11/10                                           Page 1 of 7
                Case 8:20-bk-03608-CPM                                Doc 179                 Filed 06/23/20                  Page 32 of 64



Contract Sum. Contractor shall ensure that such premium is the lowest                        insurance shall include interests of the Owner, the Contractor and
rate available to Contractor from such surety.                                               subcontractors in the Work. Property insurance shall be on an "all-risk"
                                                                                             policy form and shall insure against the perils of fire and extended
At Owner/Developer’s election, Contractor shall furnish Owner/Developer                      coverage and physical loss or damage including, without duplication of
(within five (5) business days after Owner/Developer’s requests, as same                     coverage, theft, vandalism, malicious mischief, collapse, falsework,
are made from time to time) with information deemed necessary by                             temporary buildings and debris removal including demolition occasioned
Owner/Developer to show that Contractor is financially sound and capable                     by enforcement of any applicable legal requirements, and shall cover
of fully performing under this Contract. If, in Owner/Developer’s judgment,                  reasonable compensation for Architect's services and expenses required
Contractor is reasonably found not financially sound or capable, then                        as a result of such insured loss. Coverage for other perils shall not be
Owner/Developer may, by written notice, immediately terminate this                           required unless otherwise provided in the Contract Documents. If the
Contract without further obligation to Contractor other than to pay                          property insurance requires minimum deductibles, Contractor shall pay
Contractor for the value of the Work properly performed at the time of                       costs not covered because of such deductibles. Unless otherwise
termination.                                                                                 provided in the Contract Documents, this property insurance shall cover
                                                                                             portions of the Work stored off the site after written approval of the Owner
7.     Permits. Contractor shall obtain all licenses, permits, approvals                     at the value established in the approval, and also portions of the Work in
and certificates (collectively, the “Permits”) necessary to complete the                     transit.
Work in compliance with all applicable laws, ordinances, rules, and
regulations. At Owner/Developer’s election, Owner/Developer may obtain                       10. Custody of Plans. During the performance of the Work,
any of the Permits.                                                                          Contractor shall retain in its sole custody (except as required for the
                                                                                             performance of the Work), all Construction Documents and any other
8.     Insurance. During the term of this Contract and until the Final                       drawings, plans specifications and any copies thereof furnished to
Payment (as hereinafter defined) is made, Contractor shall at all times                      Contractor by Owner/Developer. A co-signed set of such Construction
maintain the following insurance coverage from insurance companies that                      Documents and other drawings, plans, and specifications shall be kept on
are licensed to do business in the state where the Premises are located                      the Premises at all times during the course of construction. All drawings,
and that have a General Rating of “A” or better as set forth in the most                     plans, specifications and copies thereof furnished by Owner/Developer
current issue of Best’s Key Rating Insurance Guide:                                          shall remain the property of Owner/Developer and shall be returned to
                                                                                             Owner/Developer at the completion of the Work.
a.     If the Contract Sum is less than or equal to $350,000, Commercial
       General Liability Insurance with a limit for each occurrence not less                 11. Payment. Throughout the course of this Contract, Contractor shall
       than $1,000,000 and a general aggregate limit not less than                           submit to Owner/Developer not more than five (5) progress payment
       $1,000,000. If the Contract Sum is greater than $350,000,                             requests when Contractor has completed Work associated with
       Commercial General Liability Insurance with a limit for each                          milestones specified on the payment schedule to be provided by the
       occurrence not less than $3,000,000 and a general aggregate limit                     Owner/Developer. Contractor shall submit all progress payment requests
       not less than $3,000,000.                                                             in the form provided by the Construction Manager. Progress payments
                                                                                             shall reflect the value of the Work in place, less amounts already paid to
b.     Workers’ Compensation Insurance in accordance with applicable                         Contractor, less ten percent (10%) retainage or the maximum amount
       state requirements.                                                                   allowable at law (hereinafter “Retainage”), and any amounts necessary to
                                                                                             complete the Work. The last such progress payment request shall also
c.     Employers’ Liability Insurance in an amount not less than                             include a complete list of all subcontractors and material suppliers,
       $1,000,000.                                                                           including names, addresses, and telephone numbers, used for the Work.
                                                                                             Upon satisfactory progress of the Work and Owner/Developer’s receipt of
d.     Comprehensive Automobile Liability Insurance including owned,                         completed and signed progress payment requests in form reasonably
       non-owned and hired coverage in an amount not less than                               satisfactory to Owner/Developer and with all supporting documentation,
       $1,000,000 Combined Single Limit.                                                     Owner/Developer will make progress payments on this Contract within
                                                                                             twenty (20) days of receipt of the request. Notwithstanding the foregoing,
e.     Such other insurance required by law, ordinance, rule or regulation.                  Owner/Developer may withhold all or a portion of a payment when in
                                                                                             Owner/Developer’ s opinion it is necessary to withhold such amount to
Contractor shall include Owner/Developer and each of their respective                        protect Owner/Developer from loss or liability due to (a) defective Work
directors, owners, partners, members, employees and affiliates as                            not remedied, (b) claims made or liens filed or threatened to be filed with
additional insureds to the insurance policies described above (excluding                     respect to the Work, (c) the failure of Contractor to make payment
the Workers’ Compensation). The insurance coverage afforded under the                        promptly to subcontractors or material suppliers for labor, materials or
policies described herein shall be primary and non-contributing with                         equipment, (d) damage to Owner/Developer or another contractor or
respect to any insurance carried independently by the additional insureds.                   subcontractor, (e) the probability, based on facts reasonably satisfactory
All such insurance policies shall indicate that as respects the insureds                     to Owner/Developer, that the Work will not be completed when and as
(whether named or otherwise), cross-liability and severability of interests                  required by the Construction Schedule or (f) the persistent failure by the
shall exist for all coverages provided thereunder. Prior to commencement                     Contractor to carry out the Work in accordance with the Construction
of the Work, Contractor shall furnish Owner/Developer with Certificates of                   Documents. In addition, Owner/Developer may reduce any payments due
Insurance for each of the above insurance policies, providing, among                         Contractor under this Contract by amounts owed by Contractor to
other things, that Owner/Developer will receive at least thirty (30) days                    Owner/Developer or any Affiliate (as hereinafter defined) under any
prior written notice of any material change in, or cancellation of, such                     contract or other agreement between Contractor and Owner/Developer
insurance, and (b) identifying the additional insureds on the policies                       and/or such Affiliate (“Affiliate Contract”) and/or Owner/Developer may
required above.                                                                              reduce any payments due Contractor under any Affiliate Contract by
                                                                                             amounts owed by Contractor to Owner/Developer under this Contract.
9.     Risk of Loss. Contractor shall purchase and maintain property                         For purposes of this Contract, an “Affiliate” with respect to any entity or
insurance in the amount of the initial Contract Sum as well as subsequent                    person shall be any entity controlling, controlled by or under common
modifications thereto for the entire Work at the site on a replacement cost                  control with, such entity or person.
basis without voluntary deductibles. Such property insurance shall be
maintained, unless otherwise provided in the Contract Documents or                           Owner/Developer may make payments by joint check or other method that
otherwise agreed in writing by all persons and entities who are                              Owner/Developer determines is prudent.
beneficiaries of such insurance, until final payment has been made. This



Construction Contract − Rev 11/10                                              Page 2 of 7
                 Case 8:20-bk-03608-CPM                                 Doc 179                  Filed 06/23/20                   Page 33 of 64



Payments due and unpaid under the Contract Documents shall bear                                 Contractor to obtain a bond protecting Owner/Developer and any other
interest from the date payment is due at the rate of Eighteen (18)% per                         parties with an interest in the Premises (such as a landlord or mortgagee)
annum.                                                                                          covering any such lien in an amount equal to at least one and one-half
                                                                                                times the amount of such lien plus an amount sufficient to cover
FINAL PAYMENT. Final completion shall be deemed to have occurred                                Owner/Developer’s legal fees, interest and increased costs and expenses
after the Restaurant is open or a final certificate of Occupancy has been                       resulting therefrom. Contractor shall promptly defend to conclusion
received, all finished construction items (including all items identified on                    against such lien Owner/Developer and any other third parties with an
the Final Punchlist as described below) are completed, and all test                             interest in the Premises.
reports, certifications, warranties, warranty books, permits, permitted set
of Construction Documents, all final Change Orders have been approved                           13. Final Construction Observation Report and Punchlist. At the
by, and delivered to, Owner/Developer and all other requirements of this                        time Contractor believes it has achieved Substantial Completion and
Contract have been satisfied (Final Completion”). All remaining amounts                         before the Restaurant is delivered to Owner/Developer’s operations team,
due to Contractor under this Contract (the “Final Payment”) shall be paid                       Contractor shall meet with the Construction Manager, the Architect and/or
at Final Completion.                                                                            the Construction Manager’s designees and complete a Final Construction
                                                                                                Observation Report (the “FCO”). Contractor shall commence with the
In addition to other requirements of this Contract, as a prerequisite to Final                  correction and/or completion of any item on the FCO immediately
Completion and Final Payment, the following documents must be                                   thereafter. At delivery of the Restaurant, Contractor shall again meet with
delivered to Owner/Developer in final form, fully-completed and validly                         the Construction Manager, the Architect and/or the Construction
executed:                                                                                       Manager’s designees to establish a formal list of construction deficiencies
                                                                                                (the “Final Punchlist’), which shall include any incomplete items from the
a.     A final and unconditional waiver of lien from Contractor, each                           FCO. If at the time the Final Punchlist is developed it is determined that
       subcontractor and each supplier in form and content provided by                          less than ninety percent (90%) of the items appearing on the FCO are not
       Owner/Developer, each of which shall be duly executed by                                 complete, Contractor shall be responsible for all costs associated with
       Contractor, the subcontractor or the supplier, as the case may be,                       Owner/Developer’s time and expense in monitoring the completion of the
       certifying that such party (i) has been paid in full and (ii) releases                   FCO and the Final Punchlist, including the cost of an independent
       the Owner/Developer and Premises from any claims or liens                                consultant. In addition, if the items set forth on the Final Punchlist are not
       (Owner/Developer shall have the right to require that said waivers                       corrected within ten (10) days after the Final Punchlist is developed,
       be notarized);                                                                           Owner/Developer may hire an independent contractor to complete the
                                                                                                Work on Contractor’s behalf and may deduct the costs from the Final
b.     Certificate of Occupancy;                                                                Payment, or at Owner/Developer’s option, bill Contractor for the costs of
                                                                                                such work, including the cost of any supervision, for immediate payment.
c.     As required by Owner/Developer in the bid documents, Concrete or                         If an item cannot reasonably be corrected within such ten (10) days, the
       Asphalt Paving Certification (certifying sub-base, base and surface                      reasons therefor shall be explained in writing on the Final Punchlist to
       preparation and application);                                                            Owner/Developer’s satisfaction and Owner/Developer may grant an
                                                                                                extension of time in its discretion. The preparation of the FCO or the Final
d.     As required by Owner/Developer in the bid documents, Engineer’s                          Punchlist by Owner/Developer shall in no way waive or alter the rights of
       Inspection Report certifying all concrete work, including mix,                           Owner/Developer or the obligations of Contractor hereunder, including,
       reinforcing and form work;                                                               without limitation, rights or obligations pursuant to representations and
                                                                                                warranties contained herein.
e.     Original permitted Construction Documents redlined with as-built
       information;                                                                             14. Change Orders. Owner/Developer may make any changes to the
                                                                                                Work, without invalidating this Contract, pursuant to the change order
f.     Certification of any other item or material reasonably requested by                      process hereinafter described. All such changes shall be performed
       Owner/Developer; and                                                                     under the conditions of the original Contract, except that no extra work or
                                                                                                modification shall be done or paid for without a written Change Order from
g.     Contractor’s certification that all Work has been finally and properly                   Owner/Developer (“Change Order.”) The Contract Sum shall be
       completed, including all items on the Final Punchlist.                                   increased or decreased by an amount agreed to in writing by the parties
                                                                                                prior to the commencement of any such changed Work using
All items required in connection with the Final Payment shall be completed                      Owner/Developer’s approved Construction Change Order Request Form,
and submitted by Contractor within thirty (30) days after the earlier of the                    which amount shall not include more than a ten percent (10%) mark-up to
date the Restaurant opens and the date it is ready to open.                                     Contractor for overhead and profit. Contractor shall provide reasonable
                                                                                                documentation supporting the actual and reasonable costs of any Change
If Contractor does not timely comply with any of the requirements set forth                     Order Work, including without limitation subcontractor’s and materials
above for the Final Payment, Owner/Developer may retain any unpaid                              invoices.
portion of the Contract Sum to protect Owner/Developer against any lien
rights or claims, until all requirements for the Final Payment have been                        The Contract Sum and milestone dates on the Construction Schedule
satisfied.                                                                                      (including, without limitation, the date for Substantial Completion identified
                                                                                                on the Construction Schedule) may only be adjusted by written Change
12. Mechanic’s Liens and Other Claims. Contractor shall pay all                                 Order executed by Owner/Developer and Contractor.
subcontractors and material suppliers in a timely manner to prevent
mechanic’s liens, other liens, claims or causes of action being filed against                   15. Default by Contractor. Should Contractor become insolvent, or
the Premises, Owner/Developer, Owner of the Premises or otherwise with                          should Contractor refuse or fail to supply enough properly skilled workers
respect to the Work. If Owner/Developer receives a claim, cause of                              or proper materials, or should Contractor fail to make payments to
action, notice of a lien to be filed, or if a lien is filed due to Contractor’s                 subcontractors or materials suppliers for material or labor in accordance
nonpayment, Owner/Developer may, in its sole and absolute discretion,                           with the respective agreements between Contractor and subcontractors or
after five (5) days notice to Contractor, immediately pay the full amount of                    materials suppliers, as the case may be, or should Contractor disregard
any such claim directly or indirectly to the claimant and deduct the same                       laws, ordinances, rules, regulations or orders of a public authority having
from the Contract Sum. Contractor waives any and all claims or causes of                        jurisdiction, or should the Contractor otherwise commit a breach of this
action Contractor has or may have against Owner/Developer for payments                          Contract and/or fail to perform any work required by the Contract, then
made under this Section 12. Owner/Developer may further require                                 Owner /Developer may, in addition to any other rights or remedies it may



Construction Contract − Rev 11/10                                                 Page 3 of 7
                Case 8:20-bk-03608-CPM                                Doc 179                 Filed 06/23/20                   Page 34 of 64



have at law, in equity or under this Contract, terminate this Contract after                 superintendent shall not be replaced or reassigned to any other project
five (5) days written notice and/or complete the Work by means selected                      prior to the Final Completion of the Work without Owner/Developer’s prior
by Owner/Developer in its sole discretion. Upon termination of this                          consent. Contractor shall supplement its staff with whatever additional
Contract, Owner/Developer may take possession of the Premises and of                         supervisory personnel are required to assure that Substantial Completion
all materials, equipment, tools, and construction equipment and machinery                    and Final Completion shall occur when and as required by this Contract.
thereon, even if owned by Contractor. If the unpaid balance of the                           Contractor shall review all Construction Documents and other instructions
Contract Sum exceeds the cost of finishing the Work, such excess shall                       and shall immediately report to Owner/Developer any error, inconsistency
be paid to Contractor. If such costs exceed the unpaid balance,                              or omission Contractor may discover. Contractor shall not commence the
Contractor shall promptly pay the difference to Owner/Developer.                             Work without the Construction Documents and any other appropriate
Owner/Developer may, in its sole discretion, also terminate any other                        plans, specifications or interpretations.
contracts or agreements Owner/Developer has with Contractor and/or any
Affiliates of Contractor.                                                                    Contractor agrees to use only subcontractors and material suppliers
                                                                                             approved by Owner/Developer, except in the event of an emergency, in
16. Owner/Developer’s Inspections and Right to Stop the Work                                 which case Contractor may, in Contractor’s good faith discretion,
and Carry Out the Work. The Construction Manager shall have the right                        substitute a subcontractor or material supplier and shall notify the
to inspect the Work and reject any of the Work which does not conform to                     Construction Manager of such change in writing within three (3) days.
the Construction Documents. If Contractor fails to correct defective Work
or fails to supply materials or equipment in accordance with this Contract,                  Contractor shall maintain two (2) separate phone lines at the job site (one
Owner/Developer may order Contractor to stop the Work until it is                            (1) line for a Remodel). One line will be for voice communication and one
corrected, and Contractor shall not be entitled to an extension of time in                   for a fax machine. Contractor shall place a fax machine in the
connection therewith. Owner/Developer may also stop the Work for the                         superintendent’s job site office. A cellular phone with voice mail will
purpose of performing special inspections or testing of the Work. Should                     satisfy the voice communication requirement.
any of the Work be found faulty as a result of special inspections or tests,
Contractor shall correct the Work immediately and pay all costs of                           20. Protection of Work and Property. Contractor shall continuously
correcting the Work and all fees for said inspections or tests. Should the                   maintain adequate protection for the Work from damage and the elements
Work be satisfactory, Owner/Developer will pay the fees for said                             and shall protect and take all reasonable precautions to protect
inspections or tests, and will grant an appropriate extension of time to                     Owner/Developer, the Premises, any third party and the property of any
Contractor for any delay caused by such inspections or tests.                                third party from injury or loss during the course of the Work.

If Contractor fails to correct defective Work as required, or fails to carry                 Contractor shall comply with all applicable rules and regulations of any
out the Work in accordance with the Construction Documents,                                  public authority having jurisdiction for the safety of persons or property.
Owner/Developer may, without prejudice to any other remedies                                 Contractor shall erect and maintain as required by existing conditions and
Owner/Developer might have, correct such defective Work, and deduct                          progress of the Work all reasonable safeguards for safety and protection,
the cost of same from payments then or thereafter due under this                             including posting danger signs, promoting safety regulations and notifying
Contract. If such payments are not sufficient to cover such cost,                            Owner/Developer and users of adjacent utilities and properties.
Contractor shall promptly pay the difference to Owner/Developer upon
demand.                                                                                      If the severity of the elements makes it impossible to continue operations
                                                                                             in a safe manner in spite of all reasonable precautions, Contractor shall
17. Termination Without Cause. Owner/Developer may terminate the                             cease work and immediately notify Owner/Developer. All Work damaged
Contract without cause upon ten (10) days prior written notice to                            due to Contractor’s negligence shall be removed and replaced at
Contractor. In such event, Contractor shall cease the Work and take such                     Contractor’s expense.
actions as are reasonably necessary to wind-up the Work and vacate the
job site. Contactor shall be entitled to receive reimbursement for all out-                  Contractor shall provide and maintain a water-tight storage space, secure
of-pocket costs incurred up to the date of termination, plus a percentage                    from theft, for storage of all equipment required by the Construction
of profit and overhead equal to the percentage of Work completed prior to                    Documents or otherwise needed for the performance of the Work.
the receipt of Owner/Developer’s notice.                                                     Contractor shall keep the Premises and surrounding area free from
                                                                                             accumulation of debris or rubbish. At the completion of the Work,
18. Owner/Developer’s Construction Manager. The Construction                                 Contractor shall remove all waste materials, rubbish, tools, construction
Manager shall supervise Contractor and the Work in accordance with this                      equipment, machinery and surplus materials from the Premises, except
Contract and accepted industry practices on behalf of Owner/Developer.                       for those items owned by Owner/Developer, which shall be stored or
Contractor and Owner/Developer hereby acknowledge and agree that                             disposed of as directed by Owner/Developer.
Construction Manager is authorized to approve and execute on behalf of
Owner/Developer Change Orders or single expenditures, provided such                          21. Indemnity. Contractor shall indemnify, defend and hold harmless
Change Orders and/or expenditures total less than $25,001 in the                             Owner/Developer, Construction Manager, Architect and each of their
aggregate, without obtaining the express consent of Owner/Developer.                         respective directors, owners, partners, members, employees and agents,
Notwithstanding anything herein to the contrary, the Construction                            and any subsidiaries or Affiliates, from and against any and all claims,
Manager shall have no (i) obligation to Contractor, including without                        demands, suits, liabilities, injuries (personal or bodily), property damage,
limitation any and all obligations of Owner/Developer hereunder and (ii)                     causes of action, losses, expenses, damages or penalties, including,
liability for the actions, omissions, negligence or misconduct of Contractor                 without limitation, court costs and reasonable attorneys’ fees, arising or
or Owner/Developer or any of their respective employees, subcontractors                      resulting from, or occasioned by or in connection with (i) the performance
or suppliers. Neither the Construction Manager nor any affiliate,                            by Contractor of the Work and its services, duties and obligations under
subsidiary or parent of Construction Manager is intended to be nor will be                   this Contract, (ii) the inaccuracy of any warranty or representation of
construed to be a party to this agreement.                                                   Contractor contained in this Contract, (iii) any act or omission to act by
                                                                                             Contractor, a subcontractor, a sub-subcontractor, anyone directly or
19. Contractor’s Supervision of the Work. Contractor shall employ a                          indirectly employed by them or anyone for whose acts they may be liable,
competent qualified superintendent who shall be in attendance at the                         and/or (iv) any breach, default, violation or nonperformance by Contractor
Premises during the performance of the Work, and who shall at all times                      of any term, covenant, condition, duty or obligation provided in this
maintain good discipline and order with Contractor’s employees,                              Contract. This indemnification, defense and hold harmless obligation shall
subcontractors, suppliers, materialmen and laborers. Contractor’s                            survive the termination or expiration of this Contract, whether by lapse of
superintendent shall be approved by the Owner/Developer. The                                 time or otherwise. This indemnification obligation shall not be limited (i) by



Construction Contract − Rev 11/10                                              Page 4 of 7
                 Case 8:20-bk-03608-CPM                               Doc 179                     Filed 06/23/20              Page 35 of 64



a limitation on the amount or type of damages, compensation or benefits                      b.     Warrants and guarantees the roofing work unconditionally for a
payable by or for Contractor, a subcontractor or any other party under                              period of two (2) years after the date of Final Completion, including
workers’ or workmen’s compensation acts, disability benefit acts or other                           without limitation that the roofing and flashing is water tight and
employee benefits acts, or (ii) pursuant to any common law or case law.                             free from leaks;

22. Compliance with Laws. In its performance of the Work,                                    c.     Shall provide a ten (10) year manufacturer’s guarantee (from the
Contractor shall fully comply, and shall ensure that the Work fully                                 date of Final Completion) covering any and all repairs or
complies, with all applicable federal, state and local laws, ordinances,                            replacements needed to keep the roof, including the field and
rules and regulations, including all amendments thereto (collectively,                              flashing, water tight;
“Laws”), including but not limited to the Americans with Disabilities Act of
1990 and its implementing regulations and codes, and all other Laws                          d.     Warrants and guarantees that the Work fully complies with the
relating to access for individuals with disabilities to public                                      Americans with Disabilities Act of 1990 and its implementing
accommodations. Contractor shall ensure that it and its subcontractors                              regulations and codes, and all other applicable Laws relating to
comply with and maintain all records required by the United States                                  access for individuals with disabilities to public accommodations,
Citizenship and Immigration Services and applicable immigration Laws.                               for such time as the statute of limitations shall continue to apply for
Prior to commencing the Work, Contractor shall review the Construction                              any alleged violations of such laws, regulations and codes;
Documents to confirm their conformity with applicable Laws. If Contractor
then or thereafter finds the Construction Documents are at variance with                     e.     Warrants and represents that Contractor does not and will not
Laws, then Contractor shall immediately notify the Construction Manager                             during the course of the Work discriminate against any employee
in writing before proceeding with the Work. The cost of any necessary                               or applicant for employment based on race, color, sex, national
changes to comply with Laws shall be agreed to by Owner/Developer                                   origin, religion, age handicap, or other unlawful basis.
before Contractor proceeds with the Work. If any of the Work is
performed contrary to Laws, Contractor shall bear all costs required to                      f.     Shall provide a five (5) year warranty from the date of Final
correct the Work.                                                                                   Completion for termite treatment signed by the applicator and
                                                                                                    Contractor; and
23. Contractor’s Warranties and Guarantees. Contractor warrants
and guarantees that all of the Work shall be done in a first class,                          g.     Shall provide landscape maintenance, including watering of all
workmanlike manner and in accordance with the Construction Documents                                plant materials and replacement of dead plant materials for a
with new, quality materials and warrants all Work and materials against                             period of sixty (60) days after the date of Final Completion.
defects in the material or the workmanship for a period of one (1) year
from the date of Final Completion or the opening of the Restaurant                           No act or omission of Owner/Developer or Construction Manager,
(whichever is later), unless stated otherwise in the Construction                            including, without limitation, the Warranty Inspection, shall relieve
Documents. If a defect in material or workmanship or a deviation from the                    Contractor of Contractor’s responsibility to correct deficient workmanship
Construction Documents is latent, hidden or not readily observable,                          and materials.
Contractor’s warranty shall be extended for one (1) year from the date of
discovery of the defect or deviation. Within ten (10) days after written                     Contractor shall cause the following subcontractors to execute and deliver
notice of a defect or deviation, Contractor shall (without expense to                        to Owner/Developer upon completion of the Work a written warranty (in
Owner/Developer) remedy and repair same and any damage to other                              forms reasonably satisfactory to Owner/Developer) covering all Work
work resulting therefrom. If the deficiencies are not timely corrected,                      performed by such subcontractor: electricians, plumbers, pavers, roofers,
Owner/Developer may hire an independent contractor to do the work and                        insulators, HVAC suppliers and installers. Such warranties shall be for a
shall be reimbursed promptly by Contractor. If any item cannot, with                         period of one (1) year from the date of Final Completion or the opening of
reasonable diligence, be corrected within ten (10) days, Contractor agrees                   the Restaurant (whichever is later), unless a warranty for a longer period
to set forth in writing a reasonable schedule for completion of such work.                   of time is required under the Construction Documents. All warranties
If the schedule is not met, Owner/Developer may immediately upon notice                      included in or as part of the Work and supplied to Contractor shall be
to Contractor, complete such work and be entitled to prompt                                  assigned to Owner/Developer.
reimbursement from Contractor.
                                                                                             24. Notices. All notices to be delivered under this Contract shall be in
Contractor agrees, upon reasonable notice, to meet with the Construction                     writing, signed by the parties serving same and delivered personally or by
Manager or a designated representative within three (3) months prior to                      registered or certified U.S. Mail postage prepaid, or by reputable private
the expiration of one (1) year from the date of the commencement of the                      delivery service postage prepaid and providing a receipt to sender. Each
foregoing one (1)-year warranty period for a warranty inspection of the                      such notice shall be deemed delivered upon actual delivery or refusal.
Work (the “Warranty Inspection”). During the Warranty Inspection,                            Notices shall be addressed as follows:
warranty deficiencies shall be noted, and the list of deficiencies shall be
given to Contractor. Contractor agrees to correct all such deficiencies                      To Owner/Developer: CFRA, LLC
within ten (10) days after the date of the Warranty Inspection. If the                            Address:          1340 Hamlet Ave
deficiencies are not timely corrected, Owner/Developer may hire an                                City, State, Zip: Clearwater, FL 33756
independent contractor to do the work and shall be reimbursed promptly                            Attention:
by Contractor. If any item cannot, with reasonable diligence, be corrected                        Fax No.:
within ten (10) days, Contractor agrees to set forth in writing a reasonable
schedule for completion of such work. If the schedule is not met,                            With copy to:
Owner/Developer may immediately upon notice to Contractor, complete                                Address:
such work and be entitled to prompt reimbursement from Contractor. The                             City, State, Zip:
failure to list any warranty deficiencies during the Warranty Inspection                           Attention:
shall in no way relieve Contractor from its warranty obligations hereunder.                        Fax No.:

In addition, but not by way of limitation, Contractor:                                       To Contractor:            Smartvision Construction, LLC
                                                                                                  Address:             1155 E Isle of Palms Ave
a.     Warrants and guarantees all stucco unconditionally for two (2)                             City, State, Zip:    Myrtle Beach, SC 29579
       years after the date of Final Completion from and against popping,                         Attention:           Mohamed Ali
       peeling, cracking, and/or defects;                                                         Fax No.:



Construction Contract − Rev 11/10                                              Page 5 of 7
                Case 8:20-bk-03608-CPM                                 Doc 179                 Filed 06/23/20                   Page 36 of 64



25. Special Conditions. The terms of this Contract are subject to                             30. Owner/Developer’s Right to Audit. Owner/Developer shall also
Owner/Developer obtaining all rights of possession as may be required to                      have the right to inspect and copy, with Contractor’s assistance and
legally perform the Work at the Premises. If Owner/Developer is unable to                     cooperation, Contractor’s books and financial records relating to the Work,
timely obtain such possession, Owner/Developer shall promptly notify                          the Project and Contractor’s financial condition.
Contractor of such inability, and this Contract shall be null and void and of
no further force or effect.                                                                   31. Independent Contractor. Contractor is acting as an independent
                                                                                              contractor and has full responsibility for control, and supervision of the
26. Time. All time limits stated in this Contract are of the essence of                       Work, and Owner/Developer and Construction Manager shall not in any
the Contract, and Contractor, upon execution hereof and receipt of a                          manner be answerable or accountable for any violation of any Laws, or for
written notice to proceed from Owner/Developer shall commence the                             any injury or damage occasioned by Contractor’s actions, or the actions of
Work and pursue the Work with all diligence until the completion of same                      any in its employ, to any person or their properties.
within the time limits set forth in the Construction Documents.
                                                                                              32. Site Conditions. Contractor represents that it has taken steps
If Contractor is delayed in the progress of the Work by a delay in the                        reasonably necessary to ascertain the nature and location of the Work,
issuance of permits by the governing agency (not caused by or due to the                      and that it has investigated and satisfied itself as to the general, local and
fault of Contractor), by an act or neglect of Owner/Developer, by changes                     site conditions which can affect the Work, the Premises and/or the
ordered in the Work by Owner/Developer (not caused by or due to the                           performance of the Work. Therefore, Contractor shall not be entitled to
fault of Contractor), or by extreme and unusual weather conditions that                       any adjustment to the Contract Sum or Construction Schedule based on
could not be reasonably foreseen given the location of the Premises, then                     any general, local or site conditions, including, but not limited to,
Contractor shall be entitled to submit a Claim (in the time period required                   concealed or unknown site conditions.
by Section 27) seeking a Change Order extending the date of Substantial
Completion in the Construction Schedule by the period of time by which                        33. Hazardous Substances. The Contractor shall not bring or store any
Contractor is actually delayed in the progress of the Work by such event.                     Hazardous Substances (as defined below) to or on the Premises. If, in
Such an extension of time shall be Contractor’s sole and exclusive                            the course of performance of the Work, Contractor encounters on the
remedy for any such delay.                                                                    Project site any matter which it reasonably believes is a Hazardous
                                                                                              Substance, Contractor shall immediately suspend the Work in the area
27. Claims. A claim is a demand or assertion by Contractor seeking,                           affected and shall immediately report the condition orally and in writing to
as a matter of right, the payment of money, or an extension of time or                        the Owner, Construction Manager, and Architect. If it is determined that
other relief with respect to the terms of the Contract (hereinafter “Claim”).                 such condition involves a Hazardous Substance introduced to the
Written notice of any Claim must be given to Owner/Developer by                               Premises or negligently exacerbated after the date of this Contract by
Contractor within ten (10) calendar days after occurrence of the event                        Contractor, its subcontractors or any party for whom they may be liable,
giving rise to such Claim; otherwise, it shall be waived. Claims must be                      then any required, necessary or appropriate remedial actions shall be
made by written notice. The responsibility to substantiate a Claim shall                      performed by Contractor at its sole cost and expense. If it is determined
rest with Contractor. Pending final resolution of a Claim, unless otherwise                   that such condition involves a Hazardous Substance that existed at the
agreed to in writing by Owner/Developer, Contractor shall proceed                             Premises prior to the date of this Contract and Contractor did not bring the
diligently with performance of the Contract, and Owner/Developer shall                        Hazardous Substance to the Premises, then any required remedial
continue to make payments in accordance with the Contact.                                     actions shall be performed or caused to be performed by the Owner at its
                                                                                              sole cost and expense
28. Liquidated Damages.              In addition to other damages
Owner/Developer may recover from Contractor for Contractor’s                                  “Hazardous Substance” shall mean and refer to any hazardous, toxic or
unexcused delay in substantially completing the Work on or before the                         dangerous waste, substance or material defined as a “hazardous waste”,
time for Substantial Completion as provided in Section 5 above (or as                         “hazardous material”, “hazardous substance”, “extremely hazardous
extended in writing by Owner/Developer), Owner/Developer shall be                             waste”, “restricted hazardous waste”, “toxic substance”, “industrial waste”,
entitled to recover liquidated damages from Contractor in the amount of                       “mill tailing”, “mining waste”, “solid waste” or “special waste” in (i) any
$500.00 for each calendar day that Substantial Completion is delayed,                         provision of state or local Law; (ii) the Comprehensive Environmental
and such amount shall be withheld from the Final Payment hereunder.                           Response, Compensation and Liability Act as amended (42 U.S.C. Sec.
The parties agree that it would be difficult to assess the actual amount of                   9601 et seq.); (iii) the Emergency Planning & Community Right-to-Know
Owner/Developer’s damages, and the amount of $0.00 for each calendar                          Act of 1986, as amended (42 U.S.C. Sec. 11001 et seq.); (iv) the
day of delay is a reasonable estimate of same. This sum is not to be                          Resource Conservation and Recovery Act of 1976, as amended (42
construed as a penalty, and shall be paid to Owner/Developer as                               U.S.C. Sec. 6901 et seq.); (v) the Toxic Substances Control Act, as
compensation for the damages incurred as a result of the delay in                             amended (15 U.S.C. Sec. 2601 et seq.); (vi) the Federal Water Pollution
obtaining Substantial Completion of the Work.                                                 Control Act of 1972, as amended (33 U.S.C. Sec. 1251 et seq.); (vii) the
                                                                                              Federal Clean Air Act, as amended (42 U.S.C. Sec. 7401 et seq.); (viii)
29. Code of Conduct. All employees of Owner/Developer are obliged                             the Occupational Safety and Health Act, as amended (29 U.S.C. Sec. 651
under a “Code of Conduct” to perform business in an ethical manner, thus                      et seq.); (ix) the Surface Mining Control and Reclamation Act, as
prohibiting them from accepting any privileges, in fact or appearance,                        amended (30 U.S.C. Sec. 1201 et seq.); (x) any so-called “Superfund” or
which might compromise their ability to execute a bona fide business                          “Superlien” law; or (xi) any other federal, state or local statute, law,
transaction. Further, this prohibits them from seeking any improper                           ordinance, code, rule or regulation.
advantage through contribution of funds, equipment or facilities or the
provision of other gifts or benefits to public officials or political                         34.    Miscellaneous Provisions:
organizations. Specifically, no illegal or improper payment is to be made
to any person or entity. By execution of this Contract, Contractor                            a.     Contractor may not assign this Contract without the prior written
acknowledges awareness of Owner/Developer’s Code of Conduct.                                         consent of Owner/Developer, and Contractor shall not factor or
Additionally Contractor acknowledges its intention to cooperate with                                 pledge this Contract.
Owner/Developer in developing only ethical business relationships.
Should Contractor encounter any business activity in its efforts to                           b.     No right or remedy conferred upon or reserved to Owner/Developer
establish a business relationship with any representative of                                         in this Contract is intended to be exclusive of any other right or
Owner/Developer which suggests a violation of its Code of Conduct,                                   remedy herein or by law provided, but each shall be cumulative
Contractor shall communicate such encounter to a Senior Director or Vice                             and in addition to every other right or remedy given herein or now
President of Development of Owner/Developer.                                                         or hereafter existing at law or in equity.



Construction Contract − Rev 11/10                                               Page 6 of 7
               Case 8:20-bk-03608-CPM                                Doc 179                 Filed 06/23/20              Page 37 of 64



c.    In the event of any conflict between this Contract and the other                      IN WITNESS WHEREOF, Owner/Developer and Contractor through their
      Construction Documents, this Contract shall govern.                                   duly authorized signatories have executed this Contract as set forth
                                                                                            below.
d.    In the event any provision of this Contract is found to be invalid or
      unenforceable, the remainder of this Contract shall continue in full                  OWNER/DEVELOPER:
      force and effect.                                                                     ________________________________________________________

e.    This Contract shall be construed in accordance with the laws of the                   By _____________________________________________________
      state in which the Premises are located.
                                                                                                         Chris Suh
                                                                                            Print Name: ______________________________________________
f.    This Contract is binding upon the parties, their heirs, successors
      and approved assignees.                                                                             COO
                                                                                            Its*: ____________________________________________________

g.    Owner/Developer shall have the right to enter into contracts with                                 March 4, 2020
                                                                                            Date: ___________________________________________________
      separate contractors with respect to the Premises, and Contractor
      agrees to cooperate with such separate contractors and coordinate
      the Work with the work of separate contractors. Arrangements
      between Owner/Developer and separate contractors shall not                            CONTRACTOR:
      serve to relieve Contractor of any of its obligations hereunder.                      _________________________________________________________

h.    This Contract shall not be construed to create a contractual                             Smartvision construction LLC
                                                                                            By _____________________________________________________
      relationship of any kind between the Owner/Developer and a
      subcontractor or supplier of Contractor or between any persons or
                                                                                                         Mohamed Ali
                                                                                            Print Name: ______________________________________________
      entities other than Owner/Developer and Contractor.
                                                                                            Its: _____________________________________________________
i.    This Contract represents the entire agreement between the parties
      and supersedes all prior or contemporaneous written or oral                                     3/1/20
                                                                                            Date: ___________________________________________________
      communications.
                                                                                            State Contractor’s License No.: _______________________________
j.    This Contract may be amended or modified only by an instrument
      in writing signed by the parties.




Construction Contract − Rev 11/10                                             Page 7 of 7
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 38 of 64




                     Exhibit 4
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 39 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 40 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 41 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 42 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 43 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 44 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 45 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 46 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 47 of 64




                     Exhibit 5
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 48 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 49 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 50 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 51 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 52 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 53 of 64




                     Exhibit 6
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 54 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 55 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 56 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 57 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 58 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 59 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 60 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 61 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 62 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 63 of 64
Case 8:20-bk-03608-CPM   Doc 179   Filed 06/23/20   Page 64 of 64
